Citation Nr: 1819939	
Decision Date: 04/06/18    Archive Date: 04/16/18

DOCKET NO.  13-35 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to waiver of recovery of an overpayment of VA compensation benefits in the calculated amount of $10, 285.59, to include whether the overpayment was validly created and whether the request for waiver of indebtedness was timely filed.

(The issues of entitlement to service connection for sleep apnea, renal failure, and heart disability, all to include as secondary to service-connected dysthymic disorder, will be the subject of a separate Board decision)


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

David Nelson, Counsel


INTRODUCTION

The Veteran served on active duty from May 1984 to April 1986.

This matter comes before the Board of Veterans Appeals (Board) from a December 2011 determination by the Committee on Waivers and Compromises.

In January 2017, the Veteran testified at a videoconference hearing at the RO before the undersigned Veterans Law Judge.  At the January 2017 Board hearing this appeal was advanced on the Board's docket.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran died in August 2017.  In August 2017 JW submitted VA Form 21-0847, Request for Substitution of Claimant Upon Death of Claimant.  However, the request for substitution has not been adjudicated by the AOJ.

The Board does not have jurisdiction to make determinations regarding basic eligibility to substitute in the first instance.  See 38 U.S.C. § 7104(a) (2012); 38 C.F.R. §§ 3.1010, 20.101(a) (2017).  In light of the foregoing, the Board finds that the AOJ should make a formal determination regarding the basic eligibility for substitution of JW in the first instance with respect to the appeal and if substitution is permitted, the AOJ should readjudicate the claim on appeal as a substitution claim.  Should the AOJ find that substitution is appropriate, the record indicates the need for further development per below.

The Board finds that a June 22, 2009 VA Form 21-4138 constitutes a timely request for a waiver of the amount of indebtedness that he was notified of in April 2009, as such a request was received within 180 days following the April 2009 notice of overpayment.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Issue a decision adjudicating whether JW meets the basic eligibility requirements to substitute for the Veteran with regard to the pending claim (as listed on the title page).  If the basic eligibility requirements are met, send her appropriate notice with respect to her status as a substituted party, clearly indicating that VA recognizes her as the substituted party.  If the basic eligibility requirements are not met, inform her of this in a correspondence other than a supplemental statement of the case.

2.  The matter should be referred to the Committee for review of the merits of the waiver request in the calculated adjusted amount of $10, 285.59, to include whether the overpayment was validly created.  Review of the merits must include the matter of whether the Veteran was competent at the relevant time frame, as noted in a December 2013 statement from the Veteran's former representative.  If the claim remains denied, a supplemental statement of the case must be provided to JW and her representative.  After JW and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

A claimant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2014).




_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




